Citation Nr: 1537262	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-33 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hand disability, to include arthritis.

3.  Entitlement to service connection for a bilateral hip disability, to include arthritis.

4.  Entitlement to service connection for a right knee disability, including as secondary to a service-connected left knee disability.

5.  Entitlement to an increased rating for service-connected degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the RO in St. Petersburg, Florida, that granted service connection and a 10 percent rating for cervical strain, denied an increase in a 10 percent rating for service-connected lumbosacral strain, denied an increase in a 10 percent rating for a service-connected left knee disability, and denied service connection for bilateral hearing loss, tinnitus, a bilateral hand disability claimed as arthritis, a bilateral hip disability claimed as arthritis, and a right knee disability.  The RO also denied entitlement to a TDIU.  The Veteran was notified of this decision by a letter dated in November 2007. 

A notice of disagreement was received from the Veteran in November 2007, in which he only expressed disagreement with the ratings assigned for lumbosacral strain and the left knee disability, with the denial of service connection for bilateral hearing loss, tinnitus, a bilateral hand disability, a bilateral hip disability, and a right knee disability, and with the denial of a TDIU.  A statement of the case was promulgated regarding these issues in June 2008.  A timely VA Form 9 (substantive appeal) was received from the Veteran's representative in October 2008, in which he indicated that the Veteran wished to appeal all of the issues listed in the statement of the case.

Since that time, the Agency of Original Jurisdiction (AOJ) has adjudicated several other claims submitted by the Veteran.  The service-connected low back disability is now characterized as degenerative disc disease of the lumbar spine.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In his October 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at the RO, i.e., a Travel Board hearing as to these issues.  The Veteran is entitled to this hearing before the Board adjudicates his appeal. See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the next available opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







